Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 
Election/Restrictions
Claim 1 allowable. The restriction requirement set forth in the Office action mailed on 7/26/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 2-11 is withdrawn.  Claims 2-11 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	
Allowable Subject Matter

Claims 1 – 11 allowed.
With respect to claims 1-11, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:
a common plate parallel to the fifth and sixth bus extension plates and electrically connected to second terminals of the first and second capacitors,
wherein the third bus core plate has a portion extending between the fifth and sixth bus extension plates and through an opening in the common plate

The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.
None of the cited references teach nor suggest the above noted limitations of claim 1 in combination with the remaining limitations.

Hotta (US 20200204083 A1) figs 4, 5 teach an apparatus comprising:
first, second and third core bus plates (14, 15, 18) arranged in a parallel overlapped arrangement (they are all parallel, while 15 overlaps 18 which overlaps 14); 
a first bus extension plate (14S) extending from the first core bus plate (14S extends from 14) and at a first angle (two 90 degree angles) with respect to the first core bus plate;
a second bus extension plate (15S) extending from the second core bus plate and in a direction away (15S has portions that extend sideways and upwards and downwards) from the first bus extension plate at a second angle with respect to the second core bus plate (several 90 degree angles); and
a third bus extension plate (18U) extending from the third core bus plate (18) and disposed parallel to and overlapping the first bus extension plate (18U overlaps 14S); and
a fourth bus extension plate (18C and 18L) extending from the third core bus plate (18) and disposed parallel to and overlapping the second bus extension plate (18L overlaps 15S); 
a first semiconductor switching device (11Uw) electrically connected to and positioned at ends of the first and third bus extension plates (11Uw is positioned at ends of 14S and 18U, fig 4); and
a second semiconductor switching device (11Lw) electrically connected to and positioned at ends of the second and fourth bus extension plates (11Lw is positioned at ends of 15S and 18L, fig 4);
a first capacitor (23, fig 1) electrically connected to the first bus core plate (fig 1); and 

a fifth bus extension plate (14T, fig 4) joined to the first bus core plate (14), extending at an angle therefrom and electrically connected to a first terminal of the first capacitor (fig 1 shows that 14 is electrically connected to three or more instances of 23);
a sixth bus extension plate () joined to the second bus core plate (15), extending at an angle therefrom and electrically connected to a first terminal of the second capacitor (fig 1 shows that 15 is electrically connected to three or more instances of 23); and



Tokuyama also teaches:
a fifth bus extension plate (one instance of 395 that matches with the first bus extension plate) joined to the first bus core plate, extending at an angle therefrom and electrically connected to a first terminal of the first capacitor;
a sixth bus extension plate (one instance of 395 that matches with the second bus extension plate) joined to the second bus core plate, extending at an angle therefrom and electrically connected to a first terminal of the second capacitor; and



However either of Hotta and Tokuyama fails to teach a common plate parallel to the fifth and sixth bus extension plates and electrically connected to second terminals of the first and second capacitors,
wherein the third bus core plate has a portion extending between the fifth and sixth bus extension plates and through an opening in the common plate

Several other close references that also fail to teach the above indicated limitations:
Guan (US 9042112 B2) figs 14, 20; 
Nishikimi (US 8587977 B2) figs 22, 25, 26; 
Azuma (US 20080049476 A1) figs 34-36;
Azuma (US 20110051371 A1) fig 21;
Matsuo (US 20110249421 A1) figs 25;
Tanabe (US 10522957 B2) fig 18 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841